Citation Nr: 1427485	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Board remanded this issue to afford the Veteran a hearing, pursuant to his request in his substantive appeal.  In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a lung disability, which he claims was caused by in-service exposure to asbestos or "Fyrquel 220 MLT, a synthetic hydraulic fluid."  The Veteran's DD Form 214 reflects his military occupation as a machinist's mate.  The Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran has submitted a statement describing his exposure to Fyrquel 220 MLT during the course of his in-service occupational duties.  He stated that he ingested the liquid form of the substance and got it in his eyes on various occasions.  He also described a specific incident during which a valve burst in an aircraft elevator machinery room, emitting a spray of Fyrquel into the environment in which he and other service members were working for several hours to make necessary repairs.  During his hearing, the Veteran testified that he was "around a lot of different hydraulic oils and asbestos on a regular basis," and again reported exposure to atomized synthetic hydraulic oil when an aircraft elevator valve blew.  He indicated the incident occurred in 1991 or 1992.

Although the Veteran's service treatment records (STRs) contain his report that he worked with asbestos on a daily basis and also document exposure to mixed paints/solvents, halogenated hydrocarbons, fuels, and perchloroethylene in April 1991, they do not contain additional details regarding the nature of his exposure to asbestos or document an incident during which the Veteran inhaled atomized hydraulic fluid.  On remand, the Veteran should again be asked to provide more detailed information on his claimed asbestos exposure.  The Veteran's service personnel records should also be requested.

Additionally, in February 2009, a VA examiner diagnosed the Veteran with restrictive lung disease and opined that the disease was not related to service, but did not discuss the Veteran's alleged exposure to asbestos or any other chemical agent, noting only his in-service treatment for bronchitis, sinusitis, and a viral syndrome, and the fact that no post-service medical records were available for review.  

After his hearing, the Veteran submitted a statement from his private physician, who opined that "it is probable that occupational exposure due to hydraulic oil is a major contributing factor to [the Veteran's] restrictive lung disease."  However, the physician provided no additional explanation for his finding or an indication of the evidence he had reviewed.  Therefore, the Board finds that the Veteran should be afforded a new VA examination and opinion that addresses this additional evidence and provides a full rationale for the conclusions reached.

Finally, the Veteran's representative has noted that certain private treatment records identified by the Veteran have not been obtained and associated with the claims file.  Although prior attempts to obtain such records have been made, another attempt to obtain these records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, all of the Veteran's service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to provide additional details regarding the nature of his exposure to asbestos during service, to include where, when, and how he was exposed.

3.  Ask the Veteran to complete an authorization form for Diagnostic Clinic.  If a properly completed release is received, request all relevant records from that facility.  Any negative response should be associated with the claims folder and the Veteran notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current lung disabilities diagnosed on examination.

As to each diagnosed lung disability identified, including restrictive lung disease as noted on last VA examination, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that such disorder is causally related to service, to include the Veteran's alleged exposure to asbestos and alleged exposure to atomized synthetic hydraulic fluid, identified as Fyrquel 220 MLT, or other solvents, fuels, and chemicals.  

The examiner should explain the reasons for any opinion reached.  If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



